DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2020 has been entered.
Response to Amendment
The Amendment filed 8/27/2020 has been entered. Claims 1, 2, 5-15, 17, 18 and 21-23 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 6/29/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2021 was filed after the mailing date of the Non-Final Rejection on 3/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 17 is objected to because of the following informalities:  
Regarding claim 17, lines 1-2, it appears that “an aspiration device” should read “the aspiration device” in order to refer to “an aspiration device” recited in claim 1, lines 5-6.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. According to paragraph 0048, lines 3-7 and figure 1, it appears that entire catheter is having different zones of stiffness whereas claim 23 requires the distal tip region of the catheter comprising zones of different stiffness.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 requires the distal tip region of the catheter comprises zones of different stiffness whereas figure 1 shows catheter having different zones of stiffness therefore, it 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8-12, 14, 17-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mallaby (US 2010/0204712 A1) in view of Jarczyn (US 4,538,621) and further in view of Daneshvar (US 5,728,066).
Regarding claim 1, Mallaby discloses a device (figure 1) for occlusion removal comprising: 
a catheter 102 having a proximal end (end of element 102 closest to element 22 in figure 7, hereinafter referred as “22”) and a distal tip region (region of element 102 comprising elements 24 and 26) with a distal end 24, 
the catheter 102 comprising
a main lumen 124 having a proximal opening (opening in element 124 near element 128) at the proximal end 22 of the catheter 102 and a distal opening (opening at element 24) at the distal end 24 of the catheter 102, the main lumen 124 comprising an 
a balloon 26 mounted at or near the distal end of the catheter 102, 
the balloon 26 comprising: 
a flexible impermeable membrane (membrane of element 26 is construed as flexible since it can be inflated and deflated as disclosed in paragraph 0041, lines 8-11. Furthermore, it is construed that the membrane has to be impermeable in order to maintain inflated/deflated state. If membrane was permeable then the balloon would not be able to stay inflated unless flow rate of inflation fluid inside the balloon is higher than the permeability of the fluid. Furthermore, membrane prevents passage of the blood therefore, the membrane can be construed impermeable at least with respect to blood) encircling the catheter 102, the membrane being attached (paragraph 0050, lines 17-27) to the catheter 102 and the catheter 102 further comprises: an inflation lumen 110 having a proximal opening (opening in element 110 that allows fluid to flow from element 120 into element 110) at the proximal end 22 of the catheter 102 and a distal opening 116 near the distal end 24 of the catheter 102, wherein the distal opening 116 is between two bonded points of the balloon 26. Mallaby is silent regarding the membrane being bounded by a proximal collar attached to the catheter and a distal collar attached to the catheter wherein the distal opening is between the proximal and distal collars of the balloon and wherein the inflation lumen is not contiguous with the main lumen.
However, Jarczyn discloses a design of a balloon catheter (figure 1) comprising the membrane (membrane of element 32) being bounded by a proximal collar 35 attached to the catheter 10 and a distal collar 34 attached to the catheter 10 wherein the distal opening (opening that allows inflation fluid to inflate element 32, opening appears to be represented in figure 1 as a circle inside element 32, column 3, lines 35-38) is between the proximal and distal collars 34, 35 of the balloon 32 wherein the inflation 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to replace the method of attaching the membrane of the balloon to the catheter of Mallaby to incorporate the membrane being bounded by a proximal collar attached to the catheter and a distal collar attached to the catheter wherein the distal opening is between the proximal and distal collars of the balloon as taught by Jarczyn for the purpose of using a well-known alternative technique to securely attach the membrane of the balloon to the catheter (column 3, lines 35-38) and to have a well-known alternative arrangement of the inflation lumen and the main lumen (figure 3).
Mallaby is further silent regarding wherein the distal tip region is a curved region.
However, Daneshvar teaches a design of balloon catheter (figures 1-8) wherein the distal tip region is a curved region (column 6, lines 59-64) for the purpose of preventing damage to the wall when inserting the device into the patient’s blood vessel (column 6, lines 59-64).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the distal tip of Mallaby to incorporate wherein the distal tip region is a curved region as taught by Daneshvar for the purpose of preventing damage to the wall when inserting the device into the patient’s blood vessel (column 6, lines 59-64).



Regarding claim 5, Mallaby discloses comprising a manifold 118 at the catheter’s proximal end 22, the manifold 118 comprising a main port 128 that is contiguous with the main lumen 124 of the catheter 102, wherein the main port 128 accommodates insertion of the aspiration device 104 through the manifold 118 and into the main lumen 124 of the catheter 102, and 
an inflation port 120 that is in fluid communication with the inflation lumen 110 of the catheter 102, wherein the inflation port 120 is attachable to a syringe 34 or reservoir for inflation of the balloon 26.

Regarding claim 8, Mallaby discloses a method for removal or reduction of an occlusion at a target site in a bodily lumen of a subject in need thereof, comprising the step of: 
a) establishing an entry portal (paragraph 0048) into a site that provides access to the target site, 
b) inserting the distal end 24 of the catheter 102 of the device through the entry portal and guiding the catheter to the target site (paragraph 0048), 
c) advancing the aspiration device 104 through the main lumen 124 of the catheter 102 and engaging the occlusion (paragraph 0058, lines 1-7, paragraphs 0060 and 0071) at the target site, and 


Regarding claim 9, Mallaby discloses further comprising the step of inserting a guide wire 16 through the entry portal (paragraph 0048) prior to step b), whrein the catheter 102 is introduced through the entry portal in step b) by sliding the main lumen 124 of the catheter 102 onto the guide wire 16.

Regarding claim 10, Mallaby discloses wherein engaging the occlusion comprises dislodging occlusion (paragraphs 0068, 0071, fluid is injected to dislodge and then aspirate the thrombus) intact for aspiration from the target site.

Regarding claim 11, Mallaby discloses wherein the engaging the occlusion comprises breaking the occlusion into fragments (paragraphs 0068, 0071, figure 5) for aspiration from the target site.

Regarding claim 12, Mallaby discloses wherein the bodily lumen is a blood vessel 12.

Regarding claim 14, Mallaby discloses wherein the occlusion is selected from the group consisting of a thrombus (paragraph 0040, “thrombus”), calcification, lipid or cholesterol.

Regarding claim 17, Mallaby discloses a kit (figure 1) comprising the catheter 102 and an aspiration device 104 for passage through the main lumen of the catheter.



Regarding claim 21, Mallaby discloses further comprising the step of: e) deflating (paragraph 0022) the balloon 29.

Regarding claim 22 Mallaby discloses f) withdrawing the catheter 102 from the entry portal (paragraph 0022).

Regarding claim 23, Mallaby is silent regarding wherein the distal tip region of the catheter comprises zones of different stiffness, with the most flexible zone being located distal and a stiffer zone located proximal thereto.
However, Daneshvar teaches wherein the distal tip region of the catheter comprises zones of different stiffness (column 6, lines 59-64, the disclosure of soft tip 45 is construed as element 45 being softer than other areas of element 44 otherwise application of torque will not be possible and additionally element 45 will be softest part), with the most flexible zone being located distal and a stiffer zone located proximal thereto for the purpose of preventing damage to the wall when inserting the device into the patient’s blood vessel (column 6, lines 59-64).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the distal tip of Mallaby to incorporate wherein the distal tip region of the catheter comprises zones of different stiffness, with the most flexible zone being located distal and a stiffer zone located proximal thereto as taught by Daneshvar for the purpose of preventing damage to the wall when inserting the device into the patient’s blood vessel (column 6, lines 59-64).


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mallaby (US 2010/0204712 A1) in view of Jarczyn (US 4,538,621) in view of Daneshvar (US 5,728,066) and further in view of Malewicz et al. (US 2007/0203562 A1).
Regarding claims 6 and 7, Mallaby/Jarczyn/Daneshvar (hereinafter referred as “modified Mallaby”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Mallaby is silent regarding further comprising a radio opaque marker at the distal end of the catheter wherein the radio opaque marker is a tantalum marker.
However, Malewicz teaches a design of a balloon catheter (figure 1) comprising a radio opaque marker 18 at the distal end of the catheter 11 wherein the radio opaque marker 18 is a tantalum marker (paragraph 0044) for the purpose of visualizing the position of the balloon with respect to the target site (paragraph 0022) and using a marker that provides different amounts of visualization, ease of handling and forming the marker (paragraph 0044).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the device of modified Mallaby to incorporate a radio opaque marker at the distal end of the catheter wherein the radio opaque marker is a tantalum marker as taught by Malewicz for the purpose of visualizing the position of the balloon with respect to the target site (paragraph 0022) and using a marker that provides different amounts of visualization, ease of handling and forming the marker (paragraph 0044).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallaby (US 2010/0204712 A1) in view of Jarczyn (US 4,538,621) and further in view of Tsugita (US 6,168,579 B1).

However, Tsugita teaches a method of removing thrombus from a blood vessel 101 wherein the blood vessel is a coronary artery (column 4, lines 23-40) for the purpose of treating the patient from the diseases affecting patient’s coronary artery (column 4, lines 23-40).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the blood vessel of modified Mallaby to include a coronary artery as taught by Tsugita for the purpose of treating the patient from the diseases affecting patient’s coronary artery (column 4, lines 23-40).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallaby (US 2010/0204712 A1) in view of Jarczyn (US 4,538,621) and further in view of Wang et al. (US 2007/0150044 A1).
Regarding claim 15, modified Mallaby discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 8. Mallaby is silent regarding wherein the body lumen is selected from the group consisting of ureter, urethra, bile duct and pancreatic duct.
However, Wang teaches a method of treating occlusion from the body lumen wherein the body lumen is selected from the group consisting of ureter (paragraph 0048), urethra, bile duct and pancreatic duct for the purpose of treating occlusion from the appropriate body lumen affected in the body (paragraph 0048).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the body lumen of .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of the present rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lunn et al. (US 6,059,769) discloses the catheter having different zones of stiffness.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/NILAY J SHAH/            Primary Examiner, Art Unit 3783